Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 2, 4, 10-12, 15-17, 19, 25-27, 30 and 32 are allowed, renumbered to claims 1-15, respectively.

The following is an examiner’s statement of reasons for allowance:

Li et al. (US 2019/0246282 A1) discloses a base station receives security policy from a SMF entity, wherein the security policy includes integrity protection indication information, and the integrity protection indication information is used to indicate the base station whether to enable integrity protection for a terminal device, and PDU session is established between a the terminal device and the base station.

Baghel et al. (US 2015/0143463 A1) discloses a UE requests protection for a bearer to an access network, wherein the access network is configured to enable protection for the bearer, and a core network determines, based on network load, to disable protection for the bearer.

Luo et al. (US 2019/0372995 A1) discloses a data integrity protection method and apparatus, wherein a core network device sends a message to an access network device, wherein 

Prior arts of record disclose protecting PDU session by an access network (i.e., base station) with integrity protection based on indication information from core network, and configuring the base station to disable protection for a bearer by the core network based on network load.

Regarding claims 1, 16 and 32, prior arts of record fail to disclose “a network device … acquiring IP related information for the PDU session from a CN … when indication information of the IP related information indicates enabling the IP for a target PDU session, and volume of the target PDU session exceeds a preset threshold, disabling the IP for the target PDU session”, as recited in claim 1, and similar recited in claims 16 and 32, in combination with other claimed limitations.

Dependent claims 2, 4, 10-12, 15, 17, 19, 25-27 and 30 are allowable based on their dependency on independent claims 1 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Li et al. (US 2020/0228975 A1) discloses a PDU session is established for a terminal in a network (paragraph 75), and when the network is congested, the security preference of the terminal may be used to instruct a network side to continue performing current user plane security protection, or may be used to require a network side to disable current user plane security protection (paragraph 188).

	S3-160588 “Security for RRC Connection Suspend and Resume” by Ericsson, dated 09 May 2016, discloses suspending a protected RRC connection to be resumed at a later time (p. 1, Introduction).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645